DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Invention II (claims 1-13, 19 and 20) in the reply filed on 9/29/22 is acknowledged.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 20 recites the limitation "the control" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the controller" as there is antecedent basis.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US2015/0077124) as cited in IDS dated  3/10/22.
Regarding claim 1, Suzuki discloses a battery monitoring system (Fig. 1, voltage monitoring circuit 10 & control unit 21, [0020]) for a battery pack (Fig. 1, assembled battery 22) having battery cells (Fig. 1, battery cells BT1…BTn) including a test cell (e.g., BT1) and a reference voltage(ground), the battery monitoring system comprising:
built-in-test circuitry (failure detection switch SWA1, balancing switch SW1, control unit 21, Fig. 1) associated with the test cell, the built-in-test circuitry having a monitoring control (switch SWA1, Fig. 1) operable to permit electric current between the reference voltage and the test cell ([0021], each switch SWAn is controlled by a control unit 21, Fig. 1) and an enabling control  (switch SW1, Fig. 1) operable to permit electric current between the reference voltage and the test cell([0022], [0023], each balancing switch SWn is controlled by control unit 21, Fig. 1); and
battery monitoring circuitry (Fig. 1, voltage monitoring circuit 10, multiplexer 11, voltage measuring unit 12, control unit 21) having cell monitoring voltage interfaces (Fig. 1, first input terminals TA1…TAn) configured to receive cell voltages associated with the battery cells ([0024], [0025]) and a built-in-test interface (implicitly disclose interface between control unit and switches SWAn that are controlled) operable upon actuation by the battery monitoring circuitry to operate the monitoring control([0027], [0031], implicitly disclose that during control of switches SWAn the respective interface between the controller and the switch is actuated in order to perform the control action).
Regarding claim 2, Suzuki discloses all of the claim limitations as set forth above. Suzuki further discloses further comprising, monitor enabling circuitry (control unit 21, Fig. 1) having an enable interface  (implicitly disclose that there is an interface between the control unit and the switches that are controlled, e.g., interface 14) operable upon actuation by the monitor enabling circuitry to operate the enabling control(SW1 is controlled by control unit 21, Fig. 1, [0022] and enables cell balancing function of the battery monitor).
Regarding claim 3, Suzuki discloses all of the claim limitations as set forth above. Suzuki further discloses the monitor enabling circuitry further comprises cell enablement voltage interfaces configured to receive cell voltages associated with the battery cells(control unit 21 received cell voltage information from the voltage measurement unit 12, implicitly disclose there has to be an interface in-between, e.g., interface 14, Fig. 1, [0025].
Regarding claim 4, Suzuki discloses all of the claim limitations as set forth above. Suzuki further discloses  the monitor enabling circuitry is in communication with the battery monitoring circuitry to provide operation orchestration of the monitoring control and the enabling control ([0033], orchestrated turning off of all switches in case of failure).
Regarding claim 11, Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses  the built-in-test circuitry further comprises voltage sensing circuitry (Fig. 1, voltage measuring unit 12) configured to sense test voltage between the test cell and the reference voltage, and the test voltage is based on one of the cell voltages([0025], e.g., for BT1).
Regarding claim 12, Suzuki discloses all of the claim limitations as set forth above. Suzuki further discloses  the reference voltage is based on a reference cell of the battery cells(e.g., when testing BT2, the reference voltage is based on BT1, Fig. 1).
Regarding claim 13, Suzuki discloses all of the claim limitations as set forth above. Suzuki further discloses further comprising a multiplexor (MUX 11, Fig. 1) associated with the built-in-test circuitry and wherein the battery monitoring circuitry is configured to select the battery cells associated with the built-in-test circuitry and the battery monitoring circuitry([0024]-[0026]).
9.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yount et  al. (US 8,598,840) as cited in IDS dated  3/4/21.
Regarding claim 19, Yount discloses  a computer readable medium (Col. 19, lines 8-19) for use by a controller (Col. 13, lines 52-61) in conducting a test routine (Col. 7, lines 36 – Col. 9, line 33) associated with a battery pack (module 120, Figs. 4A & 3A) having battery cells (201, 202, 203, 204, Fig. 3A) including a test cell (i.e., 201, Fig. 3A) and a reference voltage(ground), the controller being associated with built-in-test circuitry (Fig. 4A, Col. 7, lines 36 – Col. 8 line 4, Col. 2, lines 4-9) having a monitoring control (Col. 3, lines 51-54) and an enabling control(Col. 7, lines 36 – Col. 8, line 35), comprising:
digital storage(Col. 19, lines 8-19);
monitor instructions stored on the digital storage operable upon execution by the controller to close a monitoring control to permit electric current associated with the reference voltage and the test cell(Col. 8, lines 5-35);
preroutine instructions stored on the digital storage operable upon execution by the controller to measure a preroutine affiliated cell voltage associated with the affiliated cell and a preroutine test cell voltage associated with the test cell(Col. 5, lines 13-40);
postroutine instructions stored on the digital storage operable upon execution by the controller to measure a postroutine affiliated cell voltage associated with the affiliated cell and a postroutine test cell voltage associated with the test cell(Col. 8, lines 36-53); and
lockout instructions stored on the digital storage operable upon execution by the controller to disable the enabling control based on based on the preroutine affiliated cell voltage, the preroutine test cell voltage, the reference voltage, the postroutine affiliated cell voltage, and the postroutine test cell voltage(Col. 8, lines 15-18).
Regarding claim 20, Yount discloses all of the claim limitations as set forth above. Yount further discloses  further comprising selection instructions stored on the digital storage operable upon execution by the controller operate a multiplexor to select the test cell, the affiliated cell, and the reference voltage(Col. 7, lines 45-55).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US2015/0077124) as cited in IDS dated  3/10/22 as applied to claims 1-4 above, in view of Yount et al. (US 8,598,840) as cited in IDS dated 3/4/21.
Regarding claim 5, Suzuki discloses all of the claim limitations as set forth above.  Suzuki discloses execution by the monitor enabling circuitry to operate the enabling control to deny electric current between the reference voltage and test cell([0021]-[0023]) but does not explicitly disclose the monitor enabling circuitry further comprises a digital storage device, and instructions stored on the digital storage device readable by the monitor enabling circuitry, the instructions operable upon execution by the monitor enabling circuitry.
Yount teaches a fault tolerant battery management system includes redundancy, with applications including electric vehicles (abstract). Yount teaches a system with dually redundant battery monitoring and management functional circuitry arranged in independent, fault isolated modules and  each redundant module can have a built-in test circuit and logic(Col. 2, lines 1-5).   Yount teaches as is well known, control logic per se can be implemented in hardware ranging from discrete digital medium level integration circuits (MSI) to microprocessor systems executing purpose-designed program modules to carry out that same control logic (Col. 13, lines 53-57).
It would have been obvious to one of ordinary skill in the art to have in the control unit of Suzuki, further comprises a digital storage device, and instructions stored on the digital storage device readable by the monitor enabling circuitry, the instructions operable upon execution by the monitor enabling circuitry as taught by Yount, since it was known in the art that control logic can be implemented in microprocessor systems executing purpose-designed program modules to carry out that same control logic. MPEP 2144.03.
Regarding claim 6, modified Suzuki discloses all of the claim limitations as set forth above. Modified Suzuki further discloses  the instructions are operable upon actuation by the monitor enabling circuitry to receive indication of operation of the monitoring control by the communication and deny electric current between the reference voltage and the test cell with the enabling control based on the operation orchestration (Suzuki [0027], [0031], Yount, Col. 13, lines 53-57).
Regarding claim 7, modified Suzuki discloses all of the claim limitations as set forth above. Modified Suzuki further discloses  the instructions are further operable upon execution by the monitor enabling circuitry to operate the enabling control based on calculated voltages of the test cell and an affiliated cell associated with the test cell according to the reference voltage(Suzuki [0031], Yount, Col. 13, lines 53-57).
12.	Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US2015/0077124) as cited in IDS dated  3/10/22 in view of Yount et al. (US 8,598,840) as cited in IDS dated 3/4/21 as applied to claims 1-5 and 7 above in further view of Emori et al. (US 2001/0011881) as cited in IDS dated 3/10/22.
Regarding claim 8, modified Suzuki discloses all of the claim limitations as set forth above. Modified Suzuki does not disclose the built-in-test circuitry further comprises a Zener diode associated with the test cell and the reference voltage, and the calculated voltage of the affiliated cell is based on a Zener breakdown voltage of the Zener diode.
Emori teaches a power storage device has a plurality of series-connected storage battery units, battery circuits associated with the storage battery units to control or monitor the storage battery units, respectively; a main circuit of a potential level different from that of the battery circuits; and a potential level changing circuits connecting the battery circuit to the main circuit(abstract).  Emori teaches   the selection circuit 121 selects the output of each voltage measuring circuit 125 given thereto through a potential level changing circuit 103 and gives the same to the microcomputer 105 and the comparator 122(Fig. 2, [0043]).  Emori teaches the built-in-test circuitry further comprises a Zener diode associated with the test cell and the reference voltage, and the calculated voltage of the affiliated cell is based on a Zener breakdown voltage of the Zener diode(Zener diode 703, Fig. 10, [0092]-[0098]).
It would have been obvious to one of ordinary skill in the art to provide in the battery monitoring system of modified Suzuki, the built-in-test circuitry further comprises a Zener diode associated with the test cell and the reference voltage, and the calculated voltage of the affiliated cell is based on a Zener breakdown voltage of the Zener diode as taught by Emori as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 9, modified Suzuki discloses all of the claim limitations as set forth above. Modified Suzuki further discloses  further comprising, a multiplexor associated with the built-in-test circuitry and the battery monitoring circuitry configured to select the battery cells associated(Emori, selection circuit 121, Fig. 2), as a selection, with the built-in-test circuitry and the battery monitoring circuitry, wherein the Zener diode corresponds to the selection and the Zener breakdown voltage is based on the selection(Emori, [0092]-[0098]).
Regarding claim 10, modified Suzuki discloses all of the claim limitations as set forth above. Modified Suzuki further discloses the Zener breakdown voltage is unique to the selection(Emori, [0092]-[0098]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724